                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DAUD S. EL-BAKARA, SR.,                                           CIVIL ACTION

           v.                                                      NO. 2:17-cv-05138-MMB

 WELTMAN, WEINBERG & REIS CO.,
 LPA


                                      ORDER RE: MOTION TO DISMISS


          AND NOW this 19th day of March, 2019, upon consideration of Defendant’s Motion to

Dismiss (ECF 46), and Plaintiff’s Response thereto (ECF 49), and for the reasons specified in the

accompanying memorandum, it is hereby ORDERED that Defendant’s Motion is GRANTED

and Plaintiff’s Amended Complaint is dismissed without prejudice, with leave to amend the

Complaint within fourteen (14) days, otherwise judgment will be entered against Plaintiff.



                                                                         BY THE COURT:

                                                                         /s/ Michael M. Baylson
                                                                         MICHAEL M. BAYLSON, U.S.D.J.


O:\CIVIL 17\17-5138 El-Bakara v Weltman, et al\17cv5128 MTD order.docx
